PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gardner et al.
Application No. 16/772,522
Filed: June 12, 2020
For: DELAY DEVICES

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed June 21, 2022, to revive the
above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of
record. However, in accordance with 37 CFR 1.34, the signature of Rudolph P. Hofmann appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.

The petition is DISMISSED. In this regard, a review of the file indicates that the present petition
appears to be for application number 16/959,068. If petitioner desire to have the petition moved
to the correction application, petitioner should file a petition under 37 CFR 1.182 with the
required fee. Accordingly, the present petition is not granted due to the reason that the
application is in fact not abandoned.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Felicia Jenkins at (571) 272-0986.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).